ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                   )
                                                 )
  West Point Contractors, Inc.                   ) ASBCA Nos. 62083, 62084
                                                 )
  Under Contract No. N62473-17-D-1411            )

  APPEARANCES FOR THE APPELLANT:                    Michelle F. Kantor, Esq.
                                                     McDonald Hopkins LLC
                                                     Chicago, IL

                                                    William J. Beckley, Esq.
                                                    Jason Harley, Esq.
                                                     McDonald Hopkins LLC
                                                     Columbus, OH

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony Hicks, Esq.
                                                     Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE SWEET

        The parties have resolved their dispute and request that the Board enter a
  consent judgment.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that these appeals are sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $98,750. If the award is not paid within 30 days of the date the parties have submitted
  all necessary documents to the Department of the Treasury for processing payment from
  the Judgment Fund, interest will accrue on the unpaid amount of the judgment starting
  on the 31st day until the date of payment pursuant to the rates set by the Contract
  Disputes Act, 41 U.S.C. § 7109.

         Dated: April 20, 2021


                                                 JAMES R. SWEET
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeal

(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62083, 62084, Appeals of
West Point Contractors, Inc., rendered in conformance with the Board’s Charter.

      Dated: April 21, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                       2